Citation Nr: 1038457	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  03-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.  

2.  Entitlement to service connection for a right hand and finger 
disability.  

3.  Entitlement to service connection for a right scapula 
disability.  

4.  Entitlement to service connection for a right posterior 
tibial tendon disability.  

5.  Entitlement to a disability rating in excess of 10 percent 
for post-operative residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to November 
1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from prior rating decisions of a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The Board observes 
that the RO originally denied the Veteran service connection for 
a posterior tibial tendon, without specifying which tendon was 
being considered.  Review of the Veteran's original February 2005 
claim, however, confirms that the Veteran is seeking service 
connection for a posterior tibial tendon disability of the right 
foot, and the issue on appeal has been clarified to reflect that 
fact.  

These issues were previously presented to the Board in April 
2009, at which time they were remanded for additional 
development.  The required development has been completed and 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

During the course of this appeal, the Veteran was awarded, in a 
February 2004 rating decision, a compensable rating of 10 percent 
for his right knee disability.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held that 
a rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, this matter remains in appellate status.  




FINDINGS OF FACT

1.  The Veteran's current right hip strain did not manifest 
during military service or within a year thereafter, and is not 
due to or aggravated by a service-connected disability.  

2.  Competent evidence establishing onset of a current right hand 
or finger disability during military service has not been 
presented.  

3.  Competent evidence establishing onset of a current right 
scapula disability during military service has not been 
presented.  

4.  The Veteran's current posterior tibial tendon dysfunction did 
not manifest during military service or within a year thereafter, 
and is not due to or aggravated by a service-connected 
disability.  

5.  The Veteran's residuals of a right knee injury include 
extension limited to 5 degrees, flexion limited to 95 degrees, 
and no lateral instability or recurrent subluxation of the right 
knee.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a right 
hip disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).  

2.  The criteria for the award of service connection for a right 
hand and finger disability have not been met.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).  

3.  The criteria for the award of service connection for a right 
scapula disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2010).  

4.  The criteria for the award of service connection for a right 
posterior tibial tendon disability have not been met.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310 (2010).  

5.  The criteria have been not met for a disability rating in 
excess of 10 percent for residuals of an injury of the right 
knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5256-63 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In July 2001, May 2003, 
July 2004, March 2006, May 2008, and June 2009 letters, the 
Veteran was notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  Additionally, 
the March 2006 letter provided him with the general criteria for 
the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the November 2001 and May 2005 adverse 
determinations on appeal; thus, no timing issue exists with 
regard to the notice provided the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  However, that case was overruled by the U.S. Court of 
Appeals for the Federal Circuit, and is no longer binding on the 
Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examination on several 
occasions, most recently in April 2005.  

Pursuant to the Board's April 2009 remand order, an additional VA 
examination was scheduled for the Veteran in August 2009; 
however, the Veteran failed to report for examination, and 
offered VA no explanation for his absence.  "[T]he duty to 
assist is not always a one-way street.  If a [claimant] wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Veteran's representative contends that 
because no notice letter is of record, this appeal should be 
remanded to reschedule the requested examination.  While it is 
true no letter of notice to report for examination is of record, 
Board concludes that the presumption of regularity that attends 
the administrative functions of the Government is applicable.  
Under this presumption, it is presumed that a notification letter 
was properly mailed by the RO and properly delivered by the 
postal service.  The United States Court of Appeals for Veterans 
Claims (Court) has ruled that there is a rebuttable "presumption 
of administrative regularity" under which it is presumed that 
government officials have properly discharged their official 
duties, including mailing notices.  See Clark v. Principi, 15 
Vet. App. 61, 63 (2001).  In order to rebut this presumption, 
there must be clear evidence to the contrary that either VA's 
regular mailing practices were not regular or they were not 
followed.  Specifically, the Veteran must establish both that the 
mailing was returned as undeliverable and that there were other 
possible and plausible addresses that could have been used to 
contact him.  See Davis v. Principi, 17 Vet. App. 29 (2003).  In 
the absence of clear evidence to the contrary, it is presumed 
that VA properly notified the Veteran of the scheduled August 
2009 examination with an appropriate notice letter, and that he 
received such a letter.  There is no evidence in the record that 
the mail was not delivered.  In light of the foregoing, no 
additional burdens remain unmet by VA.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Service connection

The Veteran seeks service connection for various disabilities.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be 
awarded for certain disabilities, such as arthritis, which 
manifest to a compensable degree within a year of service 
separation.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309.  Finally, service connection 
may be awarded for any disability which is due to or the result 
of, or is otherwise aggravated by, a service-connected 
disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  Although 38 C.F.R. § 3.310 was amended effective October 
10, 2006, during the pendency of this claim, the Board will apply 
the former version of 38 C.F.R. § 3.310, which is more favorable 
to the appellant because it does not require the establishment of 
a baseline before an award of service connection may be made.  As 
with any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.  

a.  Right hip

The Veteran seeks service connection for a right hip disability.  
Service connection is claimed on both a direct basis, as due to 
an in-service disease or injury, and on a secondary basis, as due 
or aggravated by a service-connected disability.  

The Veteran was without orthopedic disability of the right hip on 
physical examination and acceptance into military service in 
April 1988; however, scoliosis of the low and mid back was noted 
at that time.  The Veteran sought treatment in April 1991 for a 
two-month history of low back and hip pain.  His pain was worse 
in the morning, and was accompanied by stiffness.  The impression 
was of scoliosis and mechanical low back pain.  Physical therapy 
was recommended.  In August 1991, the Veteran was seen at the 
orthopedic clinic for scoliosis of the spine.  He also reported a 
history of right hip pain.  A diagnosis of a right hip disorder 
was not given at that time.  Additionally, a service separation 
examination is not of record.  

A VA orthopedic examination was afforded the Veteran in April 
2005, at which time both his right knee and hip were examined.  
On physical examination of the Veteran's knee, the examiner noted 
it was essentially stable, without painful motion.  Pain was 
reported on range of motion of the right hip, and a right hip 
strain was diagnosed.  Based on the right knee findings, the 
examiner concluded it was less likely than not that any current 
right hip disability was related to the Veteran's service-
connected right knee disability.  In February 2008, another VA 
physician reviewed the claims file and April 2005 examination 
report, and also determined no causative relationship existed 
between the Veteran's right knee disability and any right hip 
disability.  The Veteran's right knee disability was not of 
sufficient severity to result in a corresponding disability of 
the right hip.  Rather, in the examiner's opinion, the Veteran's 
scoliosis of the thoracic spine likely was the cause of the 
Veteran's right hip pain.  

The Veteran has asserted in his written statements to VA that his 
right hip disability began during military service, and/or is the 
result of his service-connected right knee disability.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for a right hip disability, on either a direct basis 
or as secondary to a service-connected disability.  Although the 
Veteran did complain of right hip pain during military service, 
initial examination of his right hip at that time was negative 
for any objective findings, and a formal diagnosis was not made; 
rather, his right hip pain was found to be a residual of his 
spinal scoliosis.  The Board observes that the Veteran has 
previously applied for and been denied service connection for 
scoliosis, and that issue is not currently before the Board.  

	The first diagnosis of a right hip disability dates to 
approximately 2005, when a right hip strain was diagnosed by a VA 
examiner.  This represents a gap of over 10 years after service 
separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
the Board's denial of service connection where a veteran failed 
to account for a lengthy time period between service and initial 
symptoms of disability).  Additionally, although the Veteran was 
afforded VA examinations and sought VA treatment for various 
orthopedic complaints, he did not report a right hip disorder for 
several years post-service.  Thus, the Board does not find 
credible the Veteran's reports of ongoing right hip 
symptomatology since service separation.  The Board has weighed 
the Veteran's statements as to continuity of symptomatology and 
finds his current recollections and statements made in connection 
with a claim for benefits to be of lesser probative value.  See 
Pond v. West, 12 Vet. App. 341 (1999) (although Board must take 
into consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such statements).  
Therefore, continuity has not been established, either through 
the competent evidence or through his statements.  For this 
reason, service connection on a direct basis must be denied, as 
onset of a current right hip disability during military service 
or within a year thereafter has not been demonstrated.  

Considering also the claim of secondary service connection, the 
Board notes that on VA examination in April 2005, a VA examiner 
found it less likely than not that the Veteran's current right 
hip disability was due to or the result of his service-connected 
right knee disability.  A second VA examiner reviewed the 
evidence in February 2008 and concurred with this opinion.  The 
examiner noted that the Veteran's right knee disability was 
stable and of insufficient severity to cause such a secondary 
disorder.  In the absence of competent evidence to the contrary, 
service connection on a secondary basis for a right hip 
disability must be denied.  

The Veteran himself alleges that a right hip disability began 
during military service, or results from or is aggravated by a 
service-connected disability.  As a layperson, however, the 
Veteran is not capable of making medical conclusions; thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true 
that lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Orthopedic 
disorders, however, are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they are therefore not susceptible of lay opinions 
on etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the 
Veteran's claim of service connection, on both a direct and 
secondary basis, for a right hip disability.  As a preponderance 
of the evidence is against the award of service connection, the 
benefit-of-the-doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  

b.  Right hand and finger

The Veteran seeks service connection for a right hand and finger 
disorder.  The general criteria for the award of service 
connection have already been noted above.  

The Veteran was without orthopedic disability on physical 
examination and acceptance into military service in April 1988.  
His service treatment records are negative for any diagnosis of 
or treatment for a disease or injury of the right hand or finger.  

Post-service, while the Veteran has sought VA and private medical 
treatment for various orthopedic disabilities, he has not 
reported symptomatology specific to his right hand and/or finger.  
The Board notes that the Veteran has, however, reported general 
pain, weakness, and malaise involving the right side of his body, 
and has alleged a prior, but unsubstantiated, history of a 
cerebrovascular accident.  Nevertheless, the record does not 
reflect a diagnosis of a specific disorder of the right hand or 
finger.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for a right hand and finger disability.  Central to 
any service connection claim is a current diagnosis of the 
claimed disorder.  Absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  The Board recognizes that the Court has 
held that the presence of a chronic disability at any time during 
the claim process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Where, however, as here, the 
overall evidence of record fails to support a diagnosis of the 
claimed condition at any time during the claim, that holding 
would not be applicable.  

Even assuming a current disorder of the right hand or finger, the 
Board notes that a corresponding diagnosis of such a disorder 
during military service is not shown within the service treatment 
records, or the medical records immediately following service 
separation.  Although he was afforded VA medical treatment on a 
frequent basis between his service separation in 1993 and the 
present, he did not report a right hand or finger disorder until 
approximately 2005, when he filed for service connection 
compensation benefits.  In the absence of any competent evidence 
linking any current right hand or finger disability to service, 
service connection for such a disability must be denied.  

The Veteran himself alleges a right hand disability began during 
military service.  As a layperson, however, the Veteran is not 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Orthopedic 
disorders, however, are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they are therefore not susceptible of lay opinions 
on etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the 
Veteran's claim of service connection for a right hand and finger 
disability.  As a preponderance of the evidence is against the 
award of service connection, the benefit-of-the-doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

c.  Right scapula

The Veteran seeks service connection for a right scapula 
disorder, claimed as right scapula "snapping" and/or traumatic 
arthritis.  The general criteria for the award of service 
connection have already been noted above.  

The Veteran was without orthopedic disability on physical 
examination and acceptance into military service in April 1988.  
In August 1991, the Veteran was seen at the orthopedic clinic for 
scoliosis of the spine.  He also reported a history of pain 
beneath the right shoulder.  A specific diagnosis involving the 
right scapula was not made at that time, however.  A service 
separation examination report is not of record.  

On a VA orthopedic examination in February 2005, the Veteran 
reported some pain of the right shoulder.  On physical 
examination, range of motion of the right shoulder was within 
normal limits, and a current disability of the right shoulder was 
not diagnosed.  

The Veteran has been afforded VA and private medical treatment 
post-service, and has occasionally reported right shoulder pain.  
He has been diagnosed with a congenital scoliosis of the spine 
toward his right side, and his right shoulder pain has been 
suspected to be a residual of that diagnosis.  He has been 
prescribed strengthening exercises of the right shoulder as part 
of his physical therapy for the spine.  The Board observes that 
the Veteran has previously applied for and been denied service 
connection for scoliosis, and that issue is not currently before 
the Board.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for a right scapula disability.  Central to any 
service connection claim is a current diagnosis of the claimed 
disorder.  Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The Board recognizes that the Court has held that the presence of 
a chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 
(2007).  Where, however, as here, the overall evidence of record 
fails to support a diagnosis of the claimed condition at any time 
during the claim, that holding would not be applicable.  

Even assuming a current disorder of the right scapula, the Board 
notes that a corresponding diagnosis of such a disorder during 
military service is not shown within the service treatment 
records, or the medical records immediately following service 
separation.  Although the Veteran did report pain under his right 
shoulder during military service, this pain was suspected to be a 
residual of his scoliosis, a condition for which service 
connection has not been granted.  A specific diagnosis of a 
disability involving the right scapula was not made at that time.  
In the absence of any competent evidence linking any current 
right scapula disability to service, service connection for such 
a disability must be denied.  

The Veteran himself alleges a right scapula disability began 
during military service.  As a layperson, however, the Veteran is 
not capable of making medical conclusions; thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Orthopedic 
disorders, however, are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they are therefore not susceptible of lay opinions 
on etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the 
Veteran's claim of service connection for a right scapula 
disability.  As a preponderance of the evidence is against the 
award of service connection, the benefit-of-the-doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

d.  Right posterior tibial tendon

The Veteran seeks service connection for a right posterior tibial 
tendon disorder.  Service connection is claimed on both a direct 
basis, as due to an in-service disease or injury, and on a 
secondary basis, as due or aggravated by a service-connected 
disability.  The general criteria for the award of service 
connection have already been noted above.  

The Veteran was without orthopedic disability on physical 
examination and acceptance into military service in April 1988.  
The Veteran sought treatment for pain, swelling, and tingling of 
the right foot and knee in January 1990.  He was observed to walk 
with a limp.  On objective examination, he had tenderness of the 
right foot, ankle, calf, and knee.  An unstable right knee was 
suspected.  No disability specific to the posterior tibial 
tendon, right foot, or right ankle was diagnosed at that time.  A 
service separation examination is not of record.  

The Veteran sought private treatment for a right foot disability 
in September 1997.  He described pain along the plantar aspect of 
the arch of the foot.  On physical examination, the Veteran's 
right foot was normal in appearance, without tenderness.  Pes 
planus was present.  X-rays of the right foot were negative for 
abnormality.  The final impression was of a painful right foot, 
with pes planus.  

A VA medical examination was afforded the Veteran in April 2005.  
He reported a history of right foot and ankle pain and 
instability which had gotten worse recently, especially with use.  
On physical examination, the examiner determined a diagnosis of 
Achilles tendonitis was warranted; however, such a disability was 
less likely than not the result of the Veteran's service-
connected right knee disability, as his right knee was 
essentially stable.  In February 2008, another VA physician 
reviewed the claims file and April 2005 examination report, and 
determined no causative relationship existed between the 
Veteran's right knee disability and any right foot or ankle 
disability.  The Veteran's right knee disability was not of 
sufficient severity to result in a corresponding disability of 
the right foot or ankle.  

VA outpatient treatment records indicate the Veteran was seen in 
August 2002 for pain of the right foot arch.  On physical 
examination, right posterior tibial tendon dysfunction was 
diagnosed.  Possible mild posterior tibialis was again confirmed 
on VA examinations in June 2003 and March 2004.  An August 2003 
MRI, however, was negative for any abnormality of the right 
ankle.  The posterior tibial tendon was specifically described as 
normal.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for a right posterior tibial tendon disability, on 
either a direct basis or as secondary to a service-connected 
disability.  Although the Veteran did complain of right foot and 
ankle pain during military service, initial examination of his 
right foot and ankle at that time was negative for any objective 
findings specific to the right posterior tibial tendon, and a 
formal diagnosis was not made; rather, his right foot and ankle 
pain was found to be the result of an unstable right knee.  

	The first diagnosis of a right foot disability dates to September 
1997, when pes planus was diagnosed; however, a posterior tibial 
tendon disability was not observed at that time.  Right posterior 
tibial tendon dysfunction was not diagnosed until August 2002, 
almost 10 years after service separation.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period of absence 
of medical complaints for condition can be considered as a factor 
in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming the Board's denial of service 
connection where a veteran failed to account for a lengthy time 
period between service and initial symptoms of disability).  
Additionally, while the Veteran was afforded VA examinations and 
sought VA treatment for various orthopedic complaints, he did not 
report a right posterior tibial tendon disorder for several years 
post-service.  Thus, the Board does not find credible the 
Veteran's reports of ongoing right posterior tibial tendon 
symptomatology since service separation.  The Board has weighed 
the Veteran's statements as to continuity of symptomatology and 
finds his current recollections and statements made in connection 
with a claim for benefits to be of lesser probative value.  See 
Pond v. West, 12 Vet. App. 341 (1999) (although Board must take 
into consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such statements).  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.  For 
this reason, service connection on a direct basis must be denied, 
as onset of a current right posterior tibial tendon disability 
during military service or within a year thereafter has not been 
demonstrated.  

Considering also the claim of secondary service connection, the 
Board notes that on VA examination in April 2005, a VA examiner 
found it less likely than not that the Veteran's current right 
posterior tibial tendon disability was due to or the result of 
his service-connected right knee disability.  The examiner noted 
that the Veteran's right knee disability was stable and of 
insufficient severity to cause such a secondary disorder.  A 
second VA examiner reviewed the evidence in February 2008 and 
concurred with this opinion.  In the absence of competent 
evidence to the contrary, service connection on a secondary basis 
for a right posterior tibial tendon disability must be denied.  

The Veteran himself alleges a right posterior tibial tendon 
disability began during military service, or results from or is 
aggravated by a service-connected disability.  As a layperson, 
however, the Veteran is not capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Orthopedic disorders, however, are complex disorders 
which require specialized training for a determination as to 
diagnosis and causation, and they are therefore not susceptible 
of lay opinions on etiology, and the Veteran's statements therein 
cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the 
Veteran's claim of service connection, on both a direct and 
secondary basis, for a right posterior tibial tendon disability.  
As a preponderance of the evidence is against the award of 
service connection, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II.  Increased rating-Right knee

The Veteran seeks a disability rating in excess of 10 percent for 
his post-operative residuals of a right knee injury.  In order to 
evaluate the level of disability and any changes in condition, it 
is necessary to consider the complete medical history of the 
Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  Where, however, an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises as 
to the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of the 
grant of service connection must be considered, to include the 
possibility that a staged rating may be assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1998).  In the case of Hart v. 
Mansfield [21 Vet. App. 505 (2007)], the U.S. Court of Appeals 
for Veterans Claims (Court) held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  As such, the Board will consider whether staged ratings 
are appropriate to the pending appeal.  

When evaluating musculoskeletal disabilities, the Board must also 
consider whether a higher disability evaluation is warranted on 
the basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic 
code pertaining to limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Where, however,  a musculoskeletal 
disability is evaluated at the highest rating available based 
upon limitation of motion, further DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Veteran's residuals of a right knee injury are currently 
rated as 10 percent disabling under Diagnostic Code 5260, for 
limitation of motion of the knee.  Limitation of motion of the 
knee is evaluated under Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a 10 percent rating is assigned for flexion 
limited to 45 degrees, a 20 percent rating is assigned for 
flexion limited to 30 degrees, and a 30 percent rating is 
assigned for flexion limited to 15 degrees.  Pursuant to 
Diagnostic Code 5261, a 10 percent rating will be assigned for 
extension of the knee limited to 10 degrees, a 20 percent rating 
is assigned for extension limited to 15 degrees, a 30 percent 
rating for limitation to 20 degrees, and a 40 percent rating for 
limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  The Board notes that on September 17, 2004, the VA 
General Counsel issued General Counsel Opinion (VAOPGCPREC) 9-
2004, which held that a Veteran can receive separate ratings 
under Diagnostic Code 5260 (limitation of flexion), and 
Diagnostic Code 5261 (limitation of extension) for disability of 
the same joint, without violating the prohibition against 
pyramiding.  

Diagnostic Code 5257, for other impairment of the knee 
characterized by recurrent subluxation or lateral instability, 
provides a 10 percent rating for slight knee impairment, a 20 
percent rating for moderate impairment, and a 30 percent rating 
for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
The Board is also cognizant of VAOPGCPREC 23-97, which holds that 
in certain cases where the Veteran has both limitation of motion 
and instability of the affected knee joint, a separate 
compensable rating may be assigned without violating 38 C.F.R. 
§ 4.14, the regulation against pyramiding.

On receipt of the Veteran's claim, a VA examination was afforded 
him in September 2001.  He reported a recent history of increased 
right knee pain, especially with use.  Two prior arthroscopic 
surgeries of the right knee were noted, the most recent in 
February 2001.  On objective examination, the Veteran was 
ambulatory, with a normal gait, without need of a walking aid.  
His right leg displayed no signs of atrophy.  Range of motion 
testing indicated flexion to 140 degrees, and extension to 0 
degrees.  Lachman's and McMurray's signs were negative.  No 
ligament laxity was present.  Crepitus was present in the right 
knee, and 1+ in severity.  The findings were consistent with 
prior diagnoses of osteochondritis and chondromalacia, but were 
also "highly suggestive of improvement" following his 
surgeries.  The examiner described the examination findings as 
"almost negative."  

A VA orthopedic examination was next afforded the Veteran in 
April 2003.  He reported recurrent right knee pain, along with 
stiffness, swelling, weakness, and instability.  He used 
medication for his knee pain.  No episodes of dislocation were 
reported.  On physical examination, the Veteran ambulated slowly, 
favoring his right leg.  He did not use an assistance device.  
The right knee was slightly swollen and puffy in appearance, with 
several well-healed surgical scars present.  Range of motion 
testing indicated flexion to 95 degrees and extension to 5 
degrees, with pain.  Pain was reported with motion, but the 
examiner did not state any additional limitation of motion 
resulted from such factors as pain, pain on use, fatigability, 
weakness, and lack of endurance.  X-rays of the right knee 
revealed a osteochondral articular surface defect, possibly the 
result of an old osteochondritis dissecans.  Degenerative joint 
disease was also noted in the right knee.  

The Veteran was next afforded a VA medical examination in 
February 2005.  He again reported recurrent right knee pain, 
swelling, and instability.  He used medication for his pain and 
wore a brace on his right knee.  On physical examination, his 
right knee was without redness, heat, or swelling.  Range of 
motion testing revealed flexion to 130 degrees, and extension to 
0 degrees, with pain reported.  No additional limitation of 
motion was noted to result due to such factors as repetitive 
motion, incoordination, weakness, pain, pain with use, or 
fatigability.  Crepitus was present on motion.  McMurray's test 
was positive along the medial meniscus, but was otherwise 
negative for ligament laxity.  Lachman's test was negative.  

Another VA orthopedic examination was afforded the Veteran in 
April 2005.  On that occasion, his gait was within normal limits, 
and no abnormal weight-bearing was present.  Range of motion 
testing indicated flexion to 120 degrees and extension to 0 
degrees.  No catching, grinding, or popping of the right knee 
joint was noted with motion.  The right knee was without 
effusion, weakness, or instability.  No quadricep wasting was 
observed.  Ligaments were stable to varus and valgus stress.  
Drawer's, McMurray's, and Lachman's tests were negative.  No 
additional limitation of motion was noted due to such factors as 
repetitive motion, incoordination, weakness, pain, pain with use, 
or fatigability.  

VA outpatient treatment records have also been received.  A 
December 2000 clinical notation reflects that the Veteran walks 
without a limp and had full active range of motion of the right 
knee.  His right knee was also negative for laxity to 
valgus/varus stress, and Lachman's test was negative.  An August 
2002 MRI of the right knee revealed abnormal signals in the 
medial meniscus posterior horn, suggestive of a tear or 
degeneration.  The medial collateral ligament was thickened, 
suggestive of a prior injury.  The remainder of his VA outpatient 
treatment records reflects his reports of right knee pain, 
swelling, stiffness, and weakness.  

As noted and discussed in greater detail above, the Veteran 
failed to report for a scheduled VA examination in August 2009, 
and gave no explanation for his absence; therefore, evidence 
which could have resulted from this examination is not available, 
and his increased rating claim must be considered solely on the 
basis of the current record.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against a disability rating 
in excess of 10 percent for the Veteran's residuals of a right 
knee injury.  Considering first the diagnostic criteria for 
limitation of motion of the knee joint, the Veteran has not 
displayed limitation of either flexion or extension which would 
support a disability rating in excess of 10 percent, to include 
consideration of separate compensable ratings.  During the 
pendency of this appeal, his extension has been no worse than 5 
degrees, in April 2003, and flexion no worse than 95 degrees, 
also in April 2003.  Neither finding supports an initial rating 
in excess of the 10 percent assigned for the right knee 
disability, as neither finding supports a compensable rating 
under Diagnostic Codes 5260 or 5261.  As the evidence does not 
support compensable ratings under either Code for limitation of 
flexion or extension, the Board need not consider entitlement to 
separate ratings for limitation of both flexion and extension 
pursuant to VAOPGCPREC 9-2004.  

Furthermore, although the Veteran reports additional impairment 
due to such factors as pain, pain on use, fatigability, and 
weakness, no examiner has expressed such impairment in terms of 
additional limitation of motion which would further reduce his 
right knee range of motion; thus, an increased rating based on 
these factors is not warranted.  See DeLuca, 8 Vet. App. at 202.  
Additionally, a separate rating is not warranted under Diagnostic 
Code 5257, as the evidence does not suggest instability or 
subluxation associated with his right knee disorder.  Evaluation 
of the Veteran's knee disability under other diagnostic criteria 
is also not warranted, as he has not displayed ankylosis of the 
knee joint, or impairment of the tibia of fibula.  Finally, 
inasmuch as the Veteran's right knee disability has demonstrated 
an essentially similar degree of impairment during the pendency 
of this appeal, a staged rating is not warranted at the present 
time.  See Hart, 21 Vet. App. at 505.  

In reviewing the Veteran's increased rating claim, the Board is 
also aware that separate ratings are available for scars that are 
poorly nourished, with repeated ulceration; are tender and 
painful on objective demonstration; or cause any limitation of 
function.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(holding that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition); 
see also 38 C.F.R. § 4.118, Diagnostic Codes 7800-05.  In the 
present case, the Veteran has not been awarded a separate 
compensable rating for his surgical scars of the right knee.  
According to the April 2003 examination report, his scars were 
well healed on examination, without evidence of underlying 
impairment resulting therein.  Based on these findings, a 
separate rating is not warranted under the criteria for skin 
disabilities.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board observes the 
Veteran was employed at the commencement of this appeal, and has 
not required extended or frequent hospitalization for his 
service-connected disability during the pendency of this appeal.  
Additionally, no examiner has stated the Veteran's service-
connected disability alone is the cause of any marked 
interference with employment.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  The Board does not find that the schedular criteria 
have been inadequate for rating the manifestations of the 
service-connected disability.  See 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.  

In conclusion, the preponderance of the evidence is against the 
award of a disability rating in excess of 10 percent for the 
Veteran's service-connected residuals of a right knee injury.  As 
a preponderance of the evidence is against the award of an 
increased rating, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a right hip disability, on 
both a direct and secondary basis, is denied.  

Entitlement to service connection for a right hand and finger 
disability is denied.  

Entitlement to service connection for a right scapula disability 
is denied.  

Entitlement to service connection for a right posterior tibial 
tendon disability, on both a direct and secondary basis, is 
denied.  

Entitlement to a disability rating in excess of 10 percent for 
residuals of a right knee injury is denied.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


